Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Taylor on 05/05/2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:Line 3: The limitation of “connected to the stationary frame” has been replaced with --connected at a front end to the stationary frame--.Line 4: The limitation of “a front” has been replaced with --the front--.
Claim 15 has been amended as follows:Line 3: The limitation of “connected to the stationary frame” has been replaced with --connected at a front end to the stationary frame--.Line 4: The limitation of “a front” has been replaced with --the front--.
The following is an examiner’s statement of reasons for allowance: Wiener  in view of Pan et al is the closest combination to the claimed invention but fails to teach the claimed invention as a whole being a stationary frame; an inclinable portion movably connected at a front end to the stationary frame; a shock absorber connected to the stationary frame and the inclinable portion at the front end of the inclinable portion, the shock absorber being configured to reduce vibrations on the inclinable portion; and an incline mechanism connected to the stationary frame, the incline mechanism including: a coiling mechanism; a coiling rod of the coiling mechanism; a flexible coiling link movable with a rotation of the coiling rod; and wherein the flexible coiling link is connected to the inclinable portion and although prior arts Coody et al (US 5868648) and Hurt (US 5833577) teaches a shock absorber connected to the stationary frame and the inclinable portion at a front end of the inclinable portion, wherein the shock absorber includes a first gas spring on a first side of the inclinable portion and a second gas spring on a second inclinable portion, however, such gas springs are configured to assist the device in either lifting and/or supporting the inclinable portion and further it would not been obvious to modify the device of Wiener to comprise the shock absorber connected to the stationary frame and the inclinable portion at a front end of the inclinable portion, the shock absorber being configured to reduce vibrations at the inclinable portion, wherein the shock absorber includes a first gas spring on a first side of the inclinable portion and a second gas spring on a second inclinable portion since the inclinable mechanism of Wiener is attached to the front of the inclinable portion and such modification would render the device .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, with respect to interpretation of the claims under 35 U.S.C. 112(f)  have been fully considered and are persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NYCA T NGUYEN/Primary Examiner, Art Unit 3784